t c memo united_states tax_court darrell archer petitioner v commissioner of internal revenue respondent docket nos filed date darrell archer pro_se jason t scott and nicholas r rosado for respondent memorandum findings_of_fact and opinion cohen judge in separate statutory notices respondent determined deficiencies of dollar_figure and dollar_figure and sec_6662 penalties of dollar_figure and dollar_figure in relation to petitioner’s federal_income_tax for and respectively for respondent also determined that petitioner was liable for a dollar_figure sec_6651 late-filing addition_to_tax separate petitions were filed but these cases were consolidated for trial briefing and opinion the issues for decision are whether petitioner is entitled to business_expense deductions real_estate loss deductions and charitable_contribution deductions for the years in issue and whether he is liable for the accuracy-related_penalties and the late-filing addition_to_tax all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact normally we organize our findings_of_fact chronologically because the record is sketchy as to petitioner’s activities during and our findings as to petitioner’s activities his tax reporting and the documentation that he produced during the examination and at trial have been combined and organized by subject matter business activities petitioner resided in vallejo california at the time he filed his petitions during and he attempted to sell products online under the name error helpers marketing activity because he lacked computer knowledge and did not know how to create web pages and advertise he relied on help from his son david who lived in maine and his grandson jake who lived in los angeles however the business faded out in during and he incurred credit card charges for advertising on various internet providers petitioner was also engaged in a construction activity in taft california to which he traveled from his home in vallejo petitioner worked for a few people he knew and did not prepare invoices or give any receipts for the amounts that he was paid for the construction work petitioner reported his marketing activity and his construction activity on a single schedule c profit or loss from business for each of and he reported total losses of dollar_figure for and dollar_figure for the substantiation petitioner offered in relation to his business_expenses included annotated credit card statements on which he circled and totaled most items that he deducted as travel_expenses the credit card statements included charges for obviously personal items and charges attributed to jacob archer paul archer michael archer and beatrice archer petitioner did not produce a contemporaneous record of his auto and truck travel on his handwritten reconstruction he did not segregate expenses for his travel to construction sites in taft from expenses for conferences with affiliates in ecuador las vegas canada virginia maine and florida he reported as expenses related to his construction business meals in bakersfield california approximately miles from taft deducted items included dollar_figure for airline tickets purchased date for roundtrip travel of jacob david archer between bangor maine and san francisco california petitioner deducted as contract labor expenses for dollar_figure paid to his son david and his grandson jake he deducted contract labor expenses of dollar_figure for he deducted office expenses of dollar_figure for and dollar_figure for he deducted legal and professional expenses of dollar_figure for of which dollar_figure was allowed in the statutory notice and dollar_figure for he deducted advertising expenses of dollar_figure for and dollar_figure for lesser amounts were deducted for repairs and maintenance insurance utilities and miscellaneous items for each year rental activities petitioner owned several rental properties during and he occasionally made trips to conduct maintenance on those properties petitioner deducted losses totaling dollar_figure on schedule e supplemental income and loss for those loss deductions were not disallowed in the statutory notice for he deducted rental losses of dollar_figure on his return for the loss deductions included expenses_incurred for miles driven between his home and the rental properties but he did not produce a contemporaneous log a calendar or receipts to substantiate the distance that he estimates he drove as substantiation for the rental losses he provided copies of a credit card statement and checkbook ledger entries reflecting payments for real_estate_taxes and payments to individuals that he did not otherwise identify the rental loss deduction for was disallowed in the statutory notice with the explanation that s ince you did not establish that the amount shown was a loss and b sustained by you it is not deductible in the notice petitioner’s adjusted_gross_income for was calculated as dollar_figure charitable_contribution deductions on schedules a itemized_deductions attached to his returns petitioner claimed cash and noncash charitable_contribution deductions for he reported cash contributions of dollar_figure and noncash contributions of dollar_figure and for he reported cash contributions of dollar_figure and noncash contributions of dollar_figure he did not produce canceled checks or receipts for the cash contributions for noncash contributions reported for he produced forms provided by the recipient that he filled out himself on which he estimated values but did not describe any donated property other than as bags boxes and large household item s and which were dated in for the only adjustment to itemized_deductions in the statutory notice was based on changes to petitioner’s adjusted gross_income for dollar_figure of claimed itemized_deductions was disallowed in the statutory notice tax examination petitioner prepared his return for each year without seeking professional help as a result of the losses reported on schedules c and e and the deductions claimed on schedules a petitioner reported tax_liabilities of zero for and hi sec_2014 return was filed late on date his returns were selected for examination by the internal_revenue_service irs the irs tax specialist examiner examiner who conducted the examination of petitioner’s returns for and proposed imposing the sec_6662 penalty for each year on date the examiner’s then-immediate supervisor approved in writing as alternatives the substantial_understatement or negligence_penalty for the statutory notice for that year was sent date on date the examiner’s then-immediate supervisor approved in writing the substantial_understatement_penalty for the statutory notice for that year was sent date opinion the taxpayer has the burden of proving entitlement to his or her deductions claimed see 292_us_435 509_f3d_1149 9th cir aff’g tcmemo_2005_136 512_f2d_882 9th cir aff’g tcmemo_1972_133 taxpayers are required to maintain sufficient records to establish the amount and purpose of any deduction sec_6001 116_tc_438 sec_1_6001-1 e income_tax regs petitioner has not satisfied the conditions for shifting the burden_of_proof under sec_7491 because he failed to maintain required records or to present credible_evidence that he was entitled to these deductions respondent has the burden of production with respect to penalties and additions to tax see sec_7491 schedule c expenses sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary if it is normal usual or customary in the taxpayer’s trade_or_business and it is necessary if appropriate or helpful for such business see 308_us_488 see also lingren v commissioner tcmemo_2016_213 certain expenses including travel meals entertainment and vehicle expenses are subject_to the heightened substantiation requirements of sec_274 the substantiation required is adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount time place and business_purpose of the expense sec_274 flush language personal_living_and_family_expenses are not deductible sec_262 petitioner did not produce any third-party invoices canceled checks or contemporaneous logs to substantiate the business_purpose of the amounts reported he produced no corroborating witnesses his evidence consisted of annotated copies of credit card statements a few bank statements receipts signed by his son and his own handwritten notes he testified that he went over his credit card statements and added up charges that he determined were related to his business he presented no evidence that he was entitled to deduct expenses relating to the use of his home in compliance with sec_280a or which provides exceptions to the prohibition of deductions with respect to a taxpayer’s residence he merely asserted that he had deducted two-thirds of the utilities as his estimate for use of the property for business petitioner’s testimony and the handwritten and typed notes that were stipulated exhibits are merely his contentions and his assertions that the large amounts claimed as deductions related to an amorphous business activity are improbable implausible and unreliable the amounts he claimed as deductions were reconstructed estimates disproportionate in amount to his reported income and questionable as to purpose we are not required to accept such testimony see 440_f2d_688 9th cir aff’g tcmemo_1969_159 112_tc_183 a taxpayer’s general statement that his or her expenses were incurred in pursuit of a trade_or_business is not sufficient to establish that the expenses had a reasonably direct relationship to any such trade_or_business hopkins v commissioner tcmemo_2005_49 slip op pincite petitioner argues in posttrial filings that the examination and counsel’s trial preparation failed to solicit the information necessary for him to establish that expenses were incurred for business purposes but presenting proof was petitioner’s burden he received adequate notice of what was disputed his testimony and his brief emphasize his subjective belief that every deduction that i made i believed to be an absolute legitimate deduction a deduction that i deserved and should take such testimony does not carry his burden see geiger v commissioner f 2d pincite petitioner did not keep track of the hours his son or grandson worked or the services they performed where a family relationship is involved close scrutiny is applied to determine whether payments to or on behalf of a taxpayer’s children are on account of an employment relationship or the family relationship and whether the amounts paid are reasonable for the work performed 48_tc_439 see haeder v commissioner tcmemo_2001_7 jenkins v commissioner tcmemo_1988_292 aff’d without published opinion 880_f2d_414 6th cir we have no basis for finding the reasonable value of services allegedly performed by petitioner’s son and his grandson or to distinguish compensation_for services from personal or family_expenses regarding various travel_expenses included as business_expenses petitioner did not explain adequately any business need to be in ecuador las vegas canada virginia maine or florida he testified that he was participating in discussions and sharing information with affiliates at various conferences but the general claims are unpersuasive in the absence of details or corroboration he failed to satisfy any of the heightened substantiation requirements of sec_274 with respect to vehicle expenses travel_expenses and meals and entertainment as to expenses to which sec_274 does not apply where a taxpayer establishes that he incurred a deductible expense but is unable to substantiate the precise amount we may bearing heavily against the taxpayer who has failed to maintain records approximate the amount of the expense see 39_f2d_540 2d cir however we must have sufficient evidence upon which to make a reasonable estimate to apply the cohan_rule see sparkman v commissioner f 3d pincite 85_tc_731 we do not have adequate evidence in these cases to make a reasonable approximation as to most of petitioner’s disputed deductions which include large amounts for contract labor office expenses including a home_office and legal and professional expenses petitioner did not testify about or otherwise explain the reason for the legal and professional expenses that he deducted and there is no evidence on which we could base a finding or conclusion as to whether they related to his business or were personal in nature and not deductible see generally 372_us_39 although portions of the amounts reported were allowed for that fact does not either support a greater allowance for that year or provide support for the amounts claimed for failure to raise an issue for one tax_year does not preclude or affect the correct determination of that issue for another year see eg 52_tc_671 aff’d 431_f2d_511 2d cir petitioner presented checkbook ledger entries to support deductions for insurance those records do not disclose whether the insurance was personal or business related if the payments were for auto insurance then to the extent that petitioner claimed deductions based on standard mileage amounts he is not entitled to add actual expenses see 60_tc_503 kavuma v commissioner tcmemo_2016_101 at sec_1 j income_tax regs he presented no evidence of business use of the vehicles as a percentage of total use so we have no way of allocating vehicle expenses even if any of them had been adequately substantiated petitioner testified about advertising expenses_incurred in attempting to establish an internet presence for his marketing business he presented corroborating bank charges for february and date he presented credit card statements for similar items for on the basis of petitioner’s testimony and the corroborating documents we conclude that petitioner is entitled to deduct dollar_figure for and dollar_figure for for advertising expenses otherwise petitioner has failed to satisfy his burden_of_proof with respect to the disallowed schedule c deductions rental_activity losses respondent argues in his pretrial memorandum and in his opening brief that petitioner is not entitled to deduct the rental losses for to the extent they exceed dollar_figure because of the passive_activity limitations of sec_469 see sec i nothing in the record however suggests that the loss deductions claimed exceeded dollar_figure or that any overall_limitation was the reason for disallowance we see no reason therefore to discuss further the complex provisions of sec_469 we interpret respondent’s arguments as a concession as to any substantiated expenses totaling less than dollar_figure in his reply brief respondent argues that petitioner failed to substantiate his rental losses and seeks to impose additional obligations on petitioner not addressed in respondent’s pretrial memorandum at trial or on opening brief we disregard those belated contentions petitioner testified that he sustained losses from rental activities in similar to those that he reported for the schedule e for however was not found in the stipulated exhibits a gap attributable equally to each party petitioner’s testimony and the minimal check records were sufficient to establish that he made multiple trips to perform regular repairs and maintenance on the properties and that he paid property taxes on them the expenses_incurred for trips were not substantiated in accordance with sec_274 although it appears that petitioner purchased tools it is unclear whether the tools were for his construction activity and deducted on schedule c or for repairs of his rental property and deducted on schedule e or perhaps on both using our best judgment based on petitioner’s testimony and the real_estate tax bills and other corroborating evidence and bearing heavily against petitioner because he failed to maintain adequate_records we conclude that he is entitled to deduct rental_activity losses of dollar_figure for charitable_contributions for cash contributions a taxpayer must retain canceled checks receipts from the donee organizations showing the dates and amounts of the contributions or other reliable written records showing the names of the donees dates and amounts of the contributions see sec_1_170a-13 income_tax regs under sec_1_170a-13 income_tax regs a taxpayer must maintain for each noncash contribution a receipt from the donee organization unless doing so is impractical the donee receipt must show the name of the donee organization the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances id a taxpayer who lacks a donee receipt is required to keep reliable written records including among other things the name and address of the donee organization to which the contribution was made the date and location of the contribution a description of the property in detail reasonable under the circumstances including the value of the property and the fair_market_value of the property at the time the contribution was made and the method used to determine the fair_market_value id subpara ii see also 136_tc_515 further no deduction is allowed for any contribution of clothing or a household item unless such property is in good used condition or better sec_170 petitioner failed to present evidence that satisfied the requirements of law for deductions of charitable_contributions he claimed that each donation was less than dollar_figure and asserted his understanding that he did not need receipts for those his understanding is contrary to the rules cited above his general testimony as to what goods were donated and the generalized listing on schedule a of hi sec_2014 return are not supported by any written record and are improbable and implausible as to the amounts and values claimed he is not entitled to any deductions for charitable_contributions sec_6662 accuracy-related_penalties sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax which is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard see sec_1 b and income_tax regs negligence is the lack of due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see higbee v commissioner t c pincite petitioner failed to maintain records adequately substantiating the expenses underlying his claimed deductions he reported no tax_liabilities on his returns the understatement of income_tax for each year as a result of our holdings is substantial as defined in sec_6662 it is appropriate to impose a penalty for each year subject_to the discussion below respondent’s burden also includes a showing under sec_6751 that the penalties determined in the statutory notices were properly approved by a supervisor graev v commissioner graev iii t c __ date supplementing and overruling in part graev v commissioner graev ii 147_tc_460 trial of these cases was held on date respondent’s opening brief was filed date as of that time this court had held in graev ii that the question of whether a penalty was properly approved under sec_6751 was premature in a deficiency case because the penalty was not yet assessed in graev iii we overruled and supplemented graev ii and we accepted the holding of the court_of_appeals for the second circuit in 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 that sec_6751 requires written approval of the initial penalty determination no later than the date the irs issues the notice_of_deficiency or files an answer or amended answer asserting such penalty petitioner’s brief was filed date although he challenged the applicability of the sec_6662 penalty he did not mention sec_6751 which is not surprising in view of the long period in which lawyers and the court had not addressed that section on date the court ordered respondent to file a reply brief addressing the effect of sec_6751 in these cases and to file any appropriate motion by the same date on date respondent filed a motion to reopen the record so that respondent could submit evidence of supervisory approval for the determined penalties the motion was accompanied by a declaration of the examiner who conducted the examination of petitioner’ sec_2013 and sec_2014 returns a penalty approval form for each year was attached to the declaration petitioner objected to respondent’s motion and requested the right to examine the declarant concerning compliance with sec_6751 petitioner was permitted to serve on respondent interrogatories consistent with rule tax_court rules_of_practice and procedure which will be single definite questions see 92_tc_499 directed to the contents of the declaration supporting respondent’s motion to reopen the record disregarding our order petitioner submitted untimely requests for admissions concerning matters other than the existence of supervisory approval petitioner also submitted interrogatories that purported to require respondent to prepare a narrative of respondent’s position and the analysis of issues that was already contained in respondent’s pretrial memoranda and in respondent’s opening and reply briefs petitioner challenges the process of examination and other matters occurring before the statutory notices were sent except with regard to supervisory approval of penalties as specified in sec_6751 we have consistently held that such inquiries are inappropriate 62_tc_324 explaining that a trial before the court is a proceeding de novo and our redeterminations of a taxpayer’s tax_liabilities are based on the merits and not on matters occurring before the notices of deficiency were sent see eg whittington v commissioner tcmemo_2015_152 aff’d 698_fedappx_515 9th cir petitioner’s interrogatories were not consistent with the court’s order or with pleier petitioner thus squandered the opportunity provided to him and failed to present a valid objection to respondent’s motion exercising our discretion to favor a determination of the penalties on the merits of these cases we granted respondent’s motion and have included in our findings that the required supervisory approval was obtained once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because for example he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs the most important factor in determining reasonable_cause and good_faith is the extent of the taxpayer’s effort to assess his or her proper income_tax_liability id petitioner did not consult a tax professional when he added up amounts shown on his credit card statements and deducted any item that indicated travel without complying with sec_274 deducted payments to his son and his grandson without determining reasonable_compensation or documenting the business_purpose of payments that appear personal deducted charitable_contributions without complying with sec_170 and estimated deductions by reconstruction rather than reliable records he did not exercise reasonable diligence and has not shown reasonable_cause petitioner is liable for the sec_6662 penalties sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for late filing of a return the addition_to_tax determined for under sec_6651 applies absent a showing by petitioner of reasonable_cause and a lack of willful neglect see higbee v commissioner t c pincite petitioner’ sec_2014 return was received by the irs on date petitioner does not assert that the return was timely mailed and he did not testify to the circumstances and timing of preparation of that return he acknowledges in his brief that the return was due_date and was filed date and he does not contend that he applied for an extension he merely argues that he exercises ordinary business care and prudence that renders him unable to file a timely return and that he establishes reasonable_cause because the return showed no tax due petitioner is wrong petitioner failed to show reasonable_cause excusing the late filing the addition_to_tax will be sustained we have considered the arguments of the parties including petitioner’s misguided due process arguments that are not discussed in this opinion those arguments are irrelevant or lack merit under the facts in these cases to reflect the deductions that we have allowed decisions will be entered under rule
